It is provided in rule 29 for the government of the Courts of Civil Appeals, that "The appellant, or plaintiff in error, in order to prepare properly a case for submission when called, shall have filed a brief of the points relied on, in accordance with and confined to the distinct specifications (which assignments shall be copied in the brief) and to such fundamental errors of law as are apparent upon the record, each ground of error being separately presented under the proper assignment, and each assignment not so copied and accompanied with its appropriate propositions and statements shall be regarded as abandoned." The brief in this case consists of a statement of the case and one assignment of error, with the statement thereunder, and a formal waiver of the fourth assignment. This is followed by the statement, that "The remaining assignments of error, propositions, authorities, and statements thereunder are verbatim on the part of the appellant, the same as cause number 435 on the docket of this court, styled Galveston, Harrisburg  San Antonio Railway Company v. William T. Norris. The assignments, charge of the court, and statements of facts being copied one from the other in both of said causes, excepting the foregoing assignment number 1, and by agreement of parties the brief in said cause may be used and to be considered by this court as to brief in this cause on behalf of appellant." Upon consulting the brief in the Norris case referred to in the agreement, we find that the third assignment in that case is not copied, and the court is asked to seek for it in a brief filed in the Goodwin and Waldo cases, decided by this court at its last session. No briefs are filed by appellee, and the agreement contemplates the use by appellee of briefs filed in the Waldo and Goodwin cases. This agreement, *Page 247 
if carried out and acted upon, would not only set aside the rules prescribed by the Supreme Court, but would entail an additional unnecessary burden upon this court. Agreements affecting the rights alone of parties will usually be enforced, but where such agreements infringe upon the rules of practice of this court, they will not be upheld or allowed. Rules and regulations are necessary to the proper administration of justice, and any infringement of them, especially when not supported by some strong and tenable reason, must result in an impairment to a greater or less degree of the usefulness of the courts. It is the desire to so apply the rules as not to defeat the ends of justice and the due administration of the laws, but no unnecessary infringement of them, as before stated, will be permitted. It is the order of the court, that the submission in this case, and in that of the Galveston, Harrisburg  San Antonio Railway Company v. W.T. Norris, be set aside, and both cases are referred back to the parties, each to be properly briefed as required by the rules, and be ready for submission on October 10, 1894.
Ordered accordingly.
                         ON THE MERITS.